Gest, J.,
We agree with the Auditing Judge in his construction of this will. The gift over in case of Edmund’s death without issue, which event occurred, was to such of the children of the testator as shall be then surviving, for their lives, and to the issue absolutely of such of the testator’s children as may then be dead, such issue to take their parents’ share. As the Auditing Judge well says, this contingency of survivorship applies only to the children of the testator and not to their issue, so that P. Allen McCurdy, one of the children of John M. McCurdy, took a vested interest, which, notwithstanding his death before his father, the life-tenant, passed to his executrix: McCauley’s Estate, 257 Pa. 377.
The exceptions are dismissed and the adjudication confirmed absolutely.